DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SABATA (US 2011/0015523), in view of Hoseit et al. (US 2014/0275844).

Regarding claim 1, SABATA discloses an ultrasound observation apparatus.  SABATA shows an ultrasound imaging system (see 1 in fig. 1; par. [0041] states “As shown in FIG. 1, an ultrasound diagnostic apparatus 1 in the first embodiment is configured to have a mechanical-scanning-type ultrasound probe 2, an electronic-scanning-type ultrasound endoscope 3”; the examiner notes that the probes 2 and 3 are ultrasound imaging), comprising: 
a patient interface module (PIM) in communication with an imaging device comprising an ultrasound imaging component (see 4 in fig. 1 which the probe 3 is connected to element 4; par. [0042] states “The ultrasound observation apparatus 4 is constructed to have each of the mechanical-scanning-type ultrasound endoscope or ultrasound probe (ultrasound probe in this specification) 2 and the electronic-scanning-type ultrasound endoscope 3 detachably attached thereto”), the PIM comprising:
	a processing component (see 39a in fig. 1, “CPU”) configured to:
		detect device information associated with the imaging device (par. [0056] states “The connection sensing section 33 is electrically connected to the mechanical-side and electronic-side fitting portions 31b and 32b. When the mechanical-side and electronic-side connection sensing projection portions 16b and 24b are respectively fitted in these mechanical-side and electronic-side fitting recesses 31b and 32b, conduction is caused between each of the pairs of contacts of the mechanical-side and electronic-side fitting recesses 31b and 32b. The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”; the examiner notes that the processing component “CPU” senses/detects when the electronica-scanning type probe 3 is connected to PIM 4 via the device information identifying an ultrasound attribute associated with the ultrasound imaging component (par. [0056] states “The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”; the examiner notes that the processing component “CPU” senses/detects when the electronica-scanning type probe 3 is connected to PIM 4 via electronic-side connector 24; par. [0095] states “An operator who is a user using the ultrasound diagnostic apparatus 1 selects between use of the electronic-scanning-type ultrasound endoscope 3 and use of the mechanical-scanning-type ultrasound probe 2”; par. [0096] states “When using the ultrasound endoscope 3, the operator presses a selecting switch not shown in the figure to select the electronic-scanning-type ultrasound endoscope 3. By this selection, the ultrasound diagnostic apparatus 1 enters the electronic mode in which processing in the case of the electronic scanning system is executed”; the examiner notes that in view of operators selection between electronic scanning probe 3 or mechanical scanning probe 2 and in view of the electronic-side connector 24 and the connection sensing section 33, the CPU 39A sense and utilize the electronic scanning type probe 3, the attribute is that the probe is electronic scanning type);
	determine a waveform for ultrasound wave emissions at the ultrasound imaging component based on the identified ultrasound attribute (par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”; par. [0091] states “The electronic-side timing controller 56 generates the timing signal under the control of the CPU 39a and outputs the timing signal to the electronic-side ultrasound drive signal generation section 52”);
	a trigger signal generation component (see 52 in fig. 1; par. [0085] states “an electronic-side ultrasound drive signal generation section 52”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23”) in communication with the processing component and configured to generate a trigger signal based on the determined waveform to control the ultrasound wave emissions at the ultrasound imaging component (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23”), wherein the trigger signal generation component is configured to generate:
	a first signal as the trigger signal responsive to the determined waveform being a first waveform corresponding to a first ultrasound attribute (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”; the Examiner notes that the first signal as the trigger signal responsive to the determined waveform being a first waveform is electronic scanning type ultrasound is used);
	a different, second signal as the trigger signal responsive to the determined waveform being a different, second waveform corresponding to a different, second ultrasound attribute (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0079] states “The mechanical-side ultrasound drive signal generation section 41 generates and outputs, on the basis of a timing signal from the mechanical-side timing controller 44, ultrasound drive pulses for driving the ultrasound transducer 14 and a drive signal for driving the rotary drive section 15”; the Examiner notes that a different, second signal as the trigger signal responsive to the determined waveform being a different, second waveform when the mechanical scanning type ultrasound is used). 
		
	SABATA teaches that imaging device can be an ultrasound endoscope (par. [0041] states “an electronic-scanning-type ultrasound endoscope 3”), and is known in ultrasound imaging that an endoscope can be inserted into a patient lumen, however, SABATA does not explicitly state that the ultrasound endoscope is an intraluminal imaging device.
	Hoseit is in the same filed of endeavor and discloses a universal patient interface module with intravascular imaging device (abstract states “An intravascular device interface and associated systems and methods are disclosed”).  Hoseit teaches that the imaging device can be an intravascular ultrasound imaging device (par. [0032] states “the intravascular devices 108 and 110 may each collect data related to one or more of pressure, flow (velocity), temperature, images (including images obtained using ultrasound (e.g., intravascular ultrasound (IVUS)”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the imaging device as intraluminal imaging device such as IVUS in the invention of SABATA, as taught by Hoseit, to be able to gather imaging data within a vascular system of the patient. 
	Regarding claim 2, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore, Hoseit teaches determining a periodicity of the pulses based on the identified ultrasound attribute (par. [0032] states “differing modalities thereof, including rotational and solid-state IVUS at various operating frequencies”; the examiner has interpreted the “periodicity of pulse” as frequency).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized determining a periodicity of the pulses based on the identified attribute in the invention of SABATA, to be able to image at different depth according to different frequency and have acquire image at desired resolution. 
Regarding claim 5, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore SABATA shows wherein the ultrasound component comprises an array of transducer elements (see 23a in fig. 1; par. [0086] states “plurality of transducer elements 23a”), wherein the PIM further comprises a sequencing component (see 56 in fig. 1) in communication with the trigger signal generation component (fig. 1 shows electronic side timing controller 56 [i.e. the sequencing component] is in communication with electronic side ultrasound drive signal generation section 35 [i.e. the trigger signal generation component]) and configured to configure one or more timing sequences for one or more of the transducers element in the array to produce the ultrasound wave emissions at the ultrasound imaging component (par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”).
	Regarding claim 6, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore SABATA shows wherein the PIM further comprises a trigger signal application component (the trigger signal application component has been interpreted as a multiplexer, fig. 1 of SABATA shows a multiplexer 51) configured to apply the trigger signal to the ultrasound imaging component based on the one or more timing sequences (par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”).
Regarding claim 7, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore, SABATA shows an interface coupled to the imaging device (par. [0052] states “an electronic-side connector receiving portion 32 as a second connection portion to which the electronic-side connector 24 of the electronic-scanning-type ultrasound endoscope 3 is detachably connected”); and a detection component configured to detect an attachment of the imaging device to the interface (see 33 in fig. 1; par. [0056] states “The connection sensing section 33 is electrically connected...electronic-side fitting portions 31b and 32b. When the mechanical-side and electronic-side connection sensing projection portions 16b and 24b are respectively fitted in these mechanical-side and electronic-side fitting recesses 31b and 32b, conduction is caused between each of the pairs of contacts of the mechanical-side and electronic-side fitting recesses 31b and 32b. The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”); and wherein the processing component is  configured to detect the device information (par. [0056] states “The connection sensing section 33 is electrically connected to the mechanical-side and electronic-side fitting portions 31b and 32b. When the mechanical-side and electronic-side connection sensing projection portions 16b and 24b are respectively fitted in these mechanical-side and electronic-side fitting recesses 31b and 32b, conduction is caused between each of the pairs of contacts of the mechanical-side and electronic-side fitting recesses 31b and 32b. The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”; the examiner notes that the processing component “CPU” senses/detects when the electronica-scanning type probe 3 is connected to PIM 4 via electronic-side connector 24).
But, SABATA fails to explicitly state wherein the processing component is further configured to detect the device information by reading the device information from the imaging device upon the detection.
Hoseit is in the same field of endeavor and discloses a universal patient interface module for ultrasound imaging.  Hoseit teaches wherein processing component is further configured to detect device information by reading the device information from the imaging device upon the detection (par. [0052] states “Upon receiving a device detect switch signal, the controller 704 may read information associated with the inserted intravascular device (e.g., from an EEPROM, RFID tag, bar code, and/or other electronic or physical representation of information) in order to determine a type of the device”; the examiner notes that the processing component of Hoseit used RFID tag or bar code reading from the imaging device to further receive the imaging information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using processing component further configured to detect the device information by reading the device information from the imaging device upon the detection via RFID in the invention of SABATA, as taught by Hoseit, to determine a type of the device such as associated operating and calibration parameters (par. [0052] of Hoseit states “The information may contain a device identification value identifying the type of the device and/or associated operating or calibration parameters”).

Regarding claim 9, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore, SABATA shows a memory (see 39C in fig. 1; par. [0062] states “The CPU 39a controls the entire ultrasound observation apparatus 4 on the basis of the programs stored in the ROM 39c”), a plurality of different ultrasound imaging components (see 2 and 3 in fig. 1; par. [0041] states “an ultrasound diagnostic apparatus 1 in the first embodiment is configured to have a mechanical-scanning-type ultrasound probe 2, an electronic-scanning-type ultrasound endoscope 3”) comprising a plurality of different ultrasound attributes (par. [0041] states “an ultrasound diagnostic apparatus 1 in the first embodiment is configured to have a mechanical-scanning-type ultrasound probe 2, an electronic-scanning-type ultrasound endoscope 3”; the examiner notes that the attribute of probe 2 is mechanical scanning type and attribute of probe 3 is electronic scanning type), wherein the processing component is further configured to select one of ultrasound attribute associated the ultrasound imaging component (par. [0095] states “An operator who is a user using the ultrasound diagnostic apparatus 1 selects between use of the electronic-scanning-type ultrasound endoscope 3 and use of the mechanical-scanning-type ultrasound probe 2”); and determine the waveform for the ultrasound wave emissions at the ultrasound imaging component based on selected one of ultrasound attribute associated the ultrasound imaging component (par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3, and outputs scanning discrimination information to the signal processing section 36 according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; the Examiner notes the CPU 39A controls electronic side timing controller 56 with electronic side ultrasound drive signal generation section 52 or mechanical side timing controller 44 with mechanical side ultrasound drive signal generation section 41 to determine waveform of the ultrasound wave emission in view of operator selection of probe 2 or 3 ).
But, SABATA fails to explicitly state that the memory configured to store  plurality of configuration associated with the plurality of different ultrasound components comprising different ultrasound attributes, wherein the processing component is further configured to select a configuration from the plurality of configuration based on the identified ultrasound attribute associated with the ultrasound imaging component and determine the waveform for the ultrasound wave emissions based on the selected configuration. 
Hoseit is in the same field of endeavor and discloses a universal patient interface module for ultrasound imaging.  Hoseit also teaches plurality of different ultrasound components comprising different ultrasound attributes (see 108 and 110 in fig. 1; par. [0033] states “In such embodiments, intravascular device 108 may be a rotational IVUS device incorporating a piezoelectric micromachined ultrasound transducer (PMUT) or a traditional piezoceramic ultrasound transducer, and intravascular device 110 may be a non-rotational IVUS device, such as a solid-state IVUS device”.  Furthermore, Hoseit teaches memory configured to store a plurality of configuration associated with the plurality of different ultrasound components comprising different ultrasound attributes (par. [0060] states “Multiple configurations for an FPGA-based controller 840 may be stored in the memory 842 and implemented depending on the intravascular device or devices coupled to connectors 810, 820, and or 830. For example, in a situation in which no intravascular device is coupled to the physiology device connector 810, a configuration stored in 842 may be implemented by 840 such that no processing circuitry is implemented in controller 840 for physiological data”), wherein the processing component is further configured to select a configuration from the plurality of configuration based on the identified ultrasound attribute associated with the ultrasound imaging component and determine the waveform for the ultrasound wave emissions based on the selected configuration (par. [0061] states “As another example, a first configuration stored in memory 842 may be implemented in the controller 840 upon connection of a solid-state imaging device to the solid-state imaging device connector 820. This first configuration selects buffer 824 using the device select line, and selects filter 852 using the filter select line, and adjusts the gain control to tailor the performance of the variable gain amplifier 856 to better process solid-state IVUS imaging data. When a rotational intravascular device is connected to the rotational intravascular device connector 830, a second configuration stored in memory 842 may be implemented in the controller 840 such that the buffer 834 is selected along with the filter 854, rather than the buffer 824 and the filter 852”; par. [0073] states “Depending on whether the intravascular device interface determines that the intravascular imaging device is a rotational or non-rotational intravascular imaging device, the intravascular device interface configures operational features, in step 1106”; par. [0074] states “Embodiments of the method 1100 may further include using a type-identification circuit to determine whether the intravascular imaging device is a rotational or non-rotational type intravascular imaging device. Configuring operational features on the intravascular device interface is performed by implementing one of a plurality of configurations on an FPGA-based controller”; the examiner notes that the controller selects specific configuration according to a specific detected imaging probe and determine waveform accordingly to the specific configuration and detected imaging probe).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of store a plurality of configuration associated with the plurality of different ultrasound components comprising different ultrasound attributes, wherein the processing component is further configured to select a configuration from the plurality of configuration based on the identified ultrasound attribute associated with the ultrasound imaging component and determine the waveform for the ultrasound wave emissions based on the selected configuration in the invention of SABATA, as taught by Hoseit, to be able to enable and optimize performance of the PIM/BIB accordingly to specific configuration associated to the ultrasound imaging component (par. [0061] states “enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto”).
Regarding claim 12, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore SABATA shows wherein the device information further includes at least one of device type of the l imaging device (par. [0056] states “The connection sensing section 33 is electrically connected to the mechanical-side and electronic-side fitting portions 31b and 32b. When the mechanical-side and electronic-side connection sensing projection portions 16b and 24b are respectively fitted in these mechanical-side and electronic-side fitting recesses 31b and 32b, conduction is caused between each of the pairs of contacts of the mechanical-side and electronic-side fitting recesses 31b and 32b. The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”; the examiner notes that the processing component “CPU” senses/detects when the electronica-scanning type probe 3 is connected to PIM 4 via electronic-side connector 24).

Regarding claim 13, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore Hoseit teaches that the imaging device can be an intravascular ultrasound imaging device (par. [0032] states “the intravascular devices 108 and 110 may each collect data related to one or more of pressure, flow (velocity), temperature, images (including images obtained using ultrasound (e.g., intravascular ultrasound (IVUS)”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the imaging device as intraluminal imaging device such as IVUS in the invention of SABATA, as taught by Hoseit, to be able to gather imaging data within a vascular system of the patient. 
	Regarding claim 14, SABATA discloses an ultrasound observation apparatus.  SABATA teaches a method of medical sensing (see 1 in fig. 1; par. [0041] states “As shown in FIG. 1, an ultrasound diagnostic apparatus 1 in the first embodiment is configured to have a mechanical-scanning-type ultrasound probe 2, an electronic-scanning-type ultrasound endoscope 3”; the examiner notes that the probes 2 and 3 are ultrasound imaging), comprising:
	detecting, by a patient interface module (PIM) (see 4 in fig. 1 which the probe 3 is connected to element 4; par. [0042] states “The ultrasound observation apparatus 4 is constructed to have each of the mechanical-scanning-type ultrasound endoscope or ultrasound probe (ultrasound probe in this specification) 2 and the electronic-scanning-type ultrasound endoscope 3 detachably attached thereto”), device information associated with an imaging device in communication with the PIM (par. [0056] states “The connection sensing section 33 is electrically connected to the mechanical-side and electronic-side fitting portions 31b and 32b. When the mechanical-side and electronic-side connection sensing projection portions 16b and 24b are respectively fitted in these mechanical-side and electronic-side fitting recesses 31b and 32b, conduction is caused between each of the pairs of contacts of the mechanical-side and electronic-side fitting recesses 31b and 32b. The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”; the examiner notes that the processing component “CPU” senses/detects when the electronica-scanning type probe 3 is connected to PIM 4 via electronic-side connector 24), the imaging device including an ultrasound imaging component (par. [0042] states “The ultrasound observation apparatus 4 is constructed to have each of the mechanical-scanning-type ultrasound endoscope or ultrasound probe (ultrasound probe in this specification) 2 and the electronic-scanning-type ultrasound endoscope 3 detachably attached thereto”), and the device information identifying an ultrasound attribute (par. [0056] states “The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”; the examiner notes that the processing component “CPU” senses/detects when the electronica-scanning type probe 3 is connected to PIM 4 via electronic-side connector 24; par. [0095] states “An operator who is a user using the ultrasound diagnostic apparatus 1 selects between use of the electronic-scanning-type ultrasound endoscope 3 and use of the mechanical-scanning-type ultrasound probe 2”; par. [0096] states “When using the ultrasound endoscope 3, the operator presses a selecting switch not shown in the figure to select the electronic-scanning-type ultrasound endoscope 3. By this selection, the ultrasound diagnostic apparatus 1 enters the electronic mode in which processing in the case of the electronic scanning system is executed”; the examiner notes that in view of operators selection between electronic scanning probe 3 or mechanical scanning probe 2 and in view of the electronic-side connector 24 and the connection sensing section 33, the CPU 39A sense and utilize the electronic scanning type probe 3, the attribute is that the probe is electronic scanning type);
	determining, by a processing component see 39a in fig. 1, “CPU”) of the PIM, a waveform for ultrasound wave emissions at the ultrasound imaging component based on the identified ultrasound attribute (par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”; par. [0091] states “The electronic-side timing controller 56 generates the timing signal under the control of the CPU 39a and outputs the timing signal to the electronic-side ultrasound drive signal generation section 52”);
	generating, by a trigger signal generation component (see 52 in fig. 1; par. [0085] states “an electronic-side ultrasound drive signal generation section 52”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23”) of the PIM, a trigger signal based on the determined waveform to control the ultrasound wave emissions at the ultrasound imaging component (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23”), wherein generating the trigger signal comprises generating, by the trigger signal generation componenet:
	a first signal as the trigger signal responsive to the determined waveform being a first waveform corresponding to a first ultrasound attribute (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”; the Examiner notes that the first signal as the trigger signal responsive to the determined waveform being a first waveform is electronic scanning type ultrasound is used);
	a different, second signal as the trigger signal responsive to the determined waveform being a different, second waveform corresponding to a different, second ultrasound attribute (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0079] states “The mechanical-side ultrasound drive signal generation section 41 generates and outputs, on the basis of a timing signal from the mechanical-side timing controller 44, ultrasound drive pulses for driving the ultrasound transducer 14 and a drive signal for driving the rotary drive section 15”; the Examiner notes that a different, second signal as the trigger signal responsive to the determined waveform being a different, second waveform when the mechanical scanning type ultrasound is used); and
	applying, by the trigger signal generation component, the trigger signals to the ultrasound imaging component (par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23”).
SABATA teaches that imaging device can be an ultrasound endoscope (par. [0041] states “an electronic-scanning-type ultrasound endoscope 3”), and is known in ultrasound imaging that an endoscope can be inserted into a patient lumen, however, SABATA does not explicitly state that the ultrasound endoscope is an intraluminal imaging device.
	Hoseit is in the same filed of endeavor and discloses a universal patient interface module with intravascular imaging device (abstract states “An intravascular device interface and associated systems and methods are disclosed”).  Hoseit teaches that the imaging device can be an intravascular ultrasound imaging device (par. [0032] states “the intravascular devices 108 and 110 may each collect data related to one or more of pressure, flow (velocity), temperature, images (including images obtained using ultrasound (e.g., intravascular ultrasound (IVUS)”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the imaging device as intraluminal imaging device such as IVUS in the invention of SABATA, as taught by Hoseit, to be able to gather imaging data within a vascular system of the patient. 
	Regarding claim 15, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore, Hoseit teaches determining a periodicity of the pulses based on the identified ultrasound attribute (par. [0032] states “differing modalities thereof, including rotational and solid-state IVUS at various operating frequencies”; the examiner has interpreted the “periodicity of pulse” as frequency).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized determining a periodicity of the pulses based on the identified attribute in the invention of SABATA, to be able to image at different depth according to different frequency and acquire image at desired resolution. 
Regarding claim 16, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore SABATA a sequencing component (see 56 in fig. 1) of the PIM, and configured to one or more timing sequences for one or more of transducers elements in a transducer array of the ultrasound imaging component to produce the ultrasound wave emissions at the ultrasound imaging component (par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”).
Regarding claim 17, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore, SABATA shows detecting by a detection component of the PIM, an attachment of the imaging device to the PIM (see 33 in fig. 1; par. [0056] states “The connection sensing section 33 is electrically connected...electronic-side fitting portions 31b and 32b. When the mechanical-side and electronic-side connection sensing projection portions 16b and 24b are respectively fitted in these mechanical-side and electronic-side fitting recesses 31b and 32b, conduction is caused between each of the pairs of contacts of the mechanical-side and electronic-side fitting recesses 31b and 32b. The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”); and wherein the detecting includes detecting the device information upon detection (par. [0056] states “The connection sensing section 33 is electrically connected to the mechanical-side and electronic-side fitting portions 31b and 32b. When the mechanical-side and electronic-side connection sensing projection portions 16b and 24b are respectively fitted in these mechanical-side and electronic-side fitting recesses 31b and 32b, conduction is caused between each of the pairs of contacts of the mechanical-side and electronic-side fitting recesses 31b and 32b. The connections of the mechanical-side connector 16 and the electronic-side connector 24 are then sensed. The connection sensing section 33 outputs a connection sensing signal to the CPU 39a through the bus 39d”; the examiner notes that the processing component “CPU” senses/detects when the electronica-scanning type probe 3 is connected to PIM 4 via electronic-side connector 24).
But, SABATA fails to explicitly state wherein the detecting includes reading the device information from the imaging device upon the detection.
Hoseit is in the same field of endeavor and discloses a universal patient interface module for ultrasound imaging.  Hoseit teaches wherein the detecting includes reading the device information from the imaging device upon the detection (par. [0052] states “Upon receiving a device detect switch signal, the controller 704 may read information associated with the inserted intravascular device (e.g., from an EEPROM, RFID tag, bar code, and/or other electronic or physical representation of information) in order to determine a type of the device”; the examiner notes that the processing component of Hoseit used RFID tag or bar code reading from the imaging device to further receive the imaging information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein the detecting includes reading the device information from the imaging device upon the detection via RFID in the invention of SABATA, as taught by Hoseit, to determine a type of the device such as associated operating and calibration parameters (par. [0052] of Hoseit states “The information may contain a device identification value identifying the type of the device and/or associated operating or calibration parameters”).
Regarding claim 19, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore, SABATA shows storing at a memory (see 39C in fig. 1; par. [0062] states “The CPU 39a controls the entire ultrasound observation apparatus 4 on the basis of the programs stored in the ROM 39c”), a plurality of different ultrasound imaging components (see 2 and 3 in fig. 1; par. [0041] states “an ultrasound diagnostic apparatus 1 in the first embodiment is configured to have a mechanical-scanning-type ultrasound probe 2, an electronic-scanning-type ultrasound endoscope 3”) comprising a plurality of different ultrasound attributes (par. [0041] states “an ultrasound diagnostic apparatus 1 in the first embodiment is configured to have a mechanical-scanning-type ultrasound probe 2, an electronic-scanning-type ultrasound endoscope 3”; the examiner notes that the attribute of probe 2 is  mechanical scanning type and attribute of probe 3 is  electronica scanning type), selecting one of ultrasound attribute associated the ultrasound imaging component (par. [0095] states “An operator who is a user using the ultrasound diagnostic apparatus 1 selects between use of the electronic-scanning-type ultrasound endoscope 3 and use of the mechanical-scanning-type ultrasound probe 2”); and determine the waveform for the ultrasound wave emissions at the ultrasound imaging component based on selected one of ultrasound attribute associated the ultrasound imaging component (par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3, and outputs scanning discrimination information to the signal processing section 36 according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; the Examiner notes the CPU 39A controls electronic side timing controller 56 with electronic side ultrasound drive signal generation section 52 or mechanical side timing controller 44 with mechanical side ultrasound drive signal generation section 41 to determine waveform of the ultrasound wave emission in view of operator selection of probe 2 or 3 ).
But, SABATA fails to explicitly state that the memory configured to store  plurality of configuration associated with the plurality of different ultrasound components comprising different ultrasound attributes, wherein the processing component is further configured to select a configuration from the plurality of configuration based on the identified ultrasound attribute associated with the ultrasound imaging component and determine the waveform for the ultrasound wave emissions based on the selected configuration. 
Hoseit is in the same field of endeavor and discloses a universal patient interface module for ultrasound imaging.  Hoseit also teaches plurality of different ultrasound components comprising different ultrasound attributes (see 108 and 110 in fig. 1; par. [0033] states “In such embodiments, intravascular device 108 may be a rotational IVUS device incorporating a piezoelectric micromachined ultrasound transducer (PMUT) or a traditional piezoceramic ultrasound transducer, and intravascular device 110 may be a non-rotational IVUS device, such as a solid-state IVUS device”.  Furthermore, Hoseit teaches memory configured to store a plurality of configuration associated with the plurality of different ultrasound components comprising different ultrasound attributes (par. [0060] states “Multiple configurations for an FPGA-based controller 840 may be stored in the memory 842 and implemented depending on the intravascular device or devices coupled to connectors 810, 820, and or 830. For example, in a situation in which no intravascular device is coupled to the physiology device connector 810, a configuration stored in 842 may be implemented by 840 such that no processing circuitry is implemented in controller 840 for physiological data”), wherein the processing component is further configured to select a configuration from the plurality of configuration based on the identified ultrasound attribute associated with the ultrasound imaging component and determine the waveform for the ultrasound wave emissions based on the selected configuration (par. [0061] states “As another example, a first configuration stored in memory 842 may be implemented in the controller 840 upon connection of a solid-state imaging device to the solid-state imaging device connector 820. This first configuration selects buffer 824 using the device select line, and selects filter 852 using the filter select line, and adjusts the gain control to tailor the performance of the variable gain amplifier 856 to better process solid-state IVUS imaging data. When a rotational intravascular device is connected to the rotational intravascular device connector 830, a second configuration stored in memory 842 may be implemented in the controller 840 such that the buffer 834 is selected along with the filter 854, rather than the buffer 824 and the filter 852”; par. [0073] states “Depending on whether the intravascular device interface determines that the intravascular imaging device is a rotational or non-rotational intravascular imaging device, the intravascular device interface configures operational features, in step 1106”; par. [0074] states “Embodiments of the method 1100 may further include using a type-identification circuit to determine whether the intravascular imaging device is a rotational or non-rotational type intravascular imaging device. Configuring operational features on the intravascular device interface is performed by implementing one of a plurality of configurations on an FPGA-based controller”; the examiner notes that the controller selects specific configuration according to a specific detected imaging probe and determine waveform accordingly to the specific configuration and detected imaging probe).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of store a plurality of configuration associated with the plurality of different ultrasound components comprising different ultrasound attributes, wherein the processing component is further configured to select a configuration from the plurality of configuration based on the identified ultrasound attribute associated with the ultrasound imaging component and determine the waveform for the ultrasound wave emissions based on the selected configuration in the invention of SABATA, as taught by Hoseit, to be able to enable and optimize performance of the PIM/BIB accordingly to specific configuration associated to the ultrasound imaging component (par. [0061] states “enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto”).


Claims 3 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over SABATA (US 2011/0015523), in view of Hoseit et al. (US 2014/0275844) as applied to claims 1 and 2 above, and further in view of Cummins et al. (US 2016/0302772; hereinafter Cummins).
Regarding claim 3, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore, SABATA shows that the PIM comprises a FPGA (par. [0059] states “The signal processing section 36 performs signal processing on the echo signals from the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35. The signal processing section 36 is a circuit including an FPGA (field programmable gate array)”), however, the signal processing section 36 is a processor for processing echo signals and not related to the processing component CPU 39A as showed in fig. 1.  Therefore, SABATA does not explicitly state the PIM comprises FPGA including the processing component (i.e. CPU 39A) and the trigger signal generation component. 
Hoseit teaches PIM comprising FPGA including processing component (par. [0061] states “In this way, the FPGA-based controller 840 may be reconfigured to enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto. BIB 800 further includes an intravascular device type and wire detection mechanism”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the effective date, to have modified the invention of SABATA to include a FPGA including processing component, as taught by Hoseit, to provide an integrated circuit that can be configured by a user or a designed for specific configuration which enable and optimize performance of the BIB/PIM (par. [0061] of Hoseit states “the FPGA-based controller 840 may be reconfigured to enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto”).
But, SABATA in view of Hoseit fails to explicitly state that the FPGA also includes the trigger signal generation component. 
Cummins is in the same filed of endeavor and discloses ultrasound device.  Cummins teaches a FPGA that includes trigger signal generation component (par. [0104] states “FPGA 350 ... transmit pulse generation unit 364”; fig. 17 shows the trigger signal generation component 364).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of SABATA in view of Hoseit to have the FPGA including the trigger signal generation component, as taught by Cummins, to have a compact PIM by having different hardware such as signal generation component into a single integrated circuit which will also save space within the PIM.   


Regarding claim 4, SABATA in view of Hoseit, in view of Cummins disclose the invention substantially as described in the 103 rejection above, furthermore as stated above SABATA shows trigger signal generation component configured to generate trigger signal (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23”), and Hoseit teaches determining a periodicity of the pulses based on the identified ultrasound attribute (par. [0032] states “differing modalities thereof, including rotational and solid-state IVUS at various operating frequencies”; the examiner has interpreted the “periodicity of pulse” as frequency), and Hoseit teaches PIM comprising FPGA including processing component (par. [0061] states “In this way, the FPGA-based controller 840 may be reconfigured to enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto. BIB 800 further includes an intravascular device type and wire detection mechanism”)
	But, SABATA in view of Hoseit fail to explicitly that the FPGA further includes plurality of registers and the registers are loaded with parameter values. 
	Cummins is in the same filed of endeavor and discloses ultrasound device.  Cummins teaches FPGA further comprises plurality of registers (see 358 in fig. 17; par. [0104] states “Further details of one possible arrangement of FPGA 326 are illustrated in FIG. 17. FPGA 350 includes low pass filter 352, pulse detection unit 354, noise rejection unit 356, registers and interface unit 358”), and the registers are loaded with parameter values (fig. 16 shows FPGA and states “registers store all the control parameters”; fig. 17 shows that the registers communicated with transmit pulse generation which is the trigger signal generation component).  The examiner notes that the transmit pulse generation 364 generates the waveform which is transmitted to the transducer in view of the control parameters from the registers 358.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of SABATA in view of Hoseit to further have the FPGA including plurality of registers, loading control parameters into the registers, and control the trigger signal generation component in view of the control parameters loaded into the registers, as taught by Cummins, to provide a computer memory such as registers that quickly accepts, store and transfer data and instructions that are being used immediately by processor/controller, and the registers can be used to store data without further tying up the main memory of the PIM. 

Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over SABATA (US 2011/0015523), in view of Hoseit et al. (US 2014/0275844) as applied to claims 1 and 14 above, and further in view of Lavin et al. (US 2012/0157843; hereinafter Lavin).

Regarding claim 8, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore Hoseit teaches  PIM is further communication with a host system (see 116 in fig. 1; par. [0035] states “console 116, which then displays at least some of the information on display 106, which may be a monitor, touchscreen, tablet, heads-up display, television, and/or other component capable of visually displaying information to a user”; par. [0038] states “in some embodiments, the bedside controller 116 receives data from and communicates commands to the intravascular device interface 114”; the Examiner notes that 114 is the PIM), and wherein the processing component is further configured to:
select a configuration for the imaging device based on a request from the host system based on identified ultrasound attribute (par. [0036] states “The console 116 may be used by an operator to transmit instructions to the intravascular device interface 114 for implementation by one or both of intravascular devices 108 and 110. The console 116 is also communicatively coupled to the processing system 101 and provides user control of the particular medical modality (or modalities) being used to diagnose the patient 112”; par. [0037] states “the bedside controller 116 receives data from and communicates commands to the intravascular device interface 114”; par. [0060] states “Multiple configurations for an FPGA-based controller 840 may be stored in the memory 842 and implemented depending on the intravascular device or devices coupled to connectors 810, 820, and or 830”);
receive the configuration from the host system (par. [0036] states “The console 116 may be used by an operator to transmit instructions to the intravascular device interface 114 for implementation by one or both of intravascular devices 108 and 110. The console 116 is also communicatively coupled to the processing system 101 and provides user control of the particular medical modality (or modalities) being used to diagnose the patient 112”; the Examiner notes that the PIM will receive the configuration in view of operator using the console 116 to provide instruction to the PIM 114); and
determine waveform for the ultrasound wave emissions at the ultrasound imaging component based on the received configuration (par. [0036] states “The console 116 may be used by an operator to transmit instructions to the intravascular device interface 114 for implementation by one or both of intravascular devices 108 and 110. The console 116 is also communicatively coupled to the processing system 101 and provides user control of the particular medical modality (or modalities) being used to diagnose the patient 112”; the Examiner notes that the operator transmit instruction to the PIM 114 for implementation one of the intravascular device 108 or 110, and in view of the instruction the PIM starts diagnosing the patient via imaging using one of the device 108 and 110, and to image the patient using ultrasound device 108 and 110, the device will need to emit ultrasound waveform). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the PIM communicate with a host system in the invention of SABATA, as taught by Hoseit, to allow the operator to transmit instruction to the PIM for implementation by one or both intravascular devices  and provides user control of the particular medical modality being used to diagnose the patient 112 on a single surface  (par. [0036] of Hoseit states “The console 116 may be used by an operator to transmit instructions to the intravascular device interface 114 for implementation by one or both of intravascular devices 108 and 110. The console 116 is also communicatively coupled to the processing system 101 and provides user control of the particular medical modality (or modalities) being used to diagnose the patient 112. In some embodiments, the bedside console 116 is a touch screen controller that provides user controls and diagnostic images on a single surface”).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized selecting a configuration for the imaging device based on request from the host system based on identified ultrasound attribute, receive the configuration from the host system, determine waveform for the ultrasound wave emissions at the ultrasound imaging component based on the received configuration in the invention of SABATA, as taught by Hoseit, to be able to enable and optimize performance of the PIM/BIB accordingly to specific configuration associated to the ultrasound imaging component (par. [0061] states “enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto”).
But, SABATA in view of Hoseit fail to explicitly state that the processing component is configured to request the configuration for the imaging device from the host system.
Lavin is in the same filed of endeavor and discloses ultrasound imaging procedure.  Lavin teaches a processing component is configured to request input data (configuration) for the imaging device from host system (abstract states “The programming instructions instruct the processor to perform acts that include instructing the processor to request a series of input data at the user interface, receiving at the processor the series of input data from the interface...”; par. [0010] states “The programming instructions instruct the processor to perform acts including instructing the processor to request a plurality of input data at the user interface, receiving at the processor the plurality of input data from the interface...”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of having the processing component is configured to request the configuration for the imaging device from the host system in the invention of SABATA in view of Hoseit, as taught by Lavin,  to have automatic selection of one of series of transducers without needing the user’s input selection which will improve quality and time of ultrasound exam or procedure (par. [0009] of Lavin states “automatically calculate a selection of one of a plurality of transducer probes in response to receiving the plurality of input data”; par. [0003] states “the quality and time for an ultrasound exam or procedure”).
Regarding claim 18, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore Hoseit teaches a host system (see 116 in fig. 1; par. [0035] states “console 116, which then displays at least some of the information on display 106, which may be a monitor, touchscreen, tablet, heads-up display, television, and/or other component capable of visually displaying information to a user”; par. [0038] states “in some embodiments, the bedside controller 116 receives data from and communicates commands to the intravascular device interface 114”; the Examiner notes that 114 is the PIM), and selecting a configuration for the imaging device based on request from the host system based on identified ultrasound attribute (par. [0036] states “The console 116 may be used by an operator to transmit instructions to the intravascular device interface 114 for implementation by one or both of intravascular devices 108 and 110. The console 116 is also communicatively coupled to the processing system 101 and provides user control of the particular medical modality (or modalities) being used to diagnose the patient 112”; par. [0037] states “the bedside controller 116 receives data from and communicates commands to the intravascular device interface 114”; par. [0060] states “Multiple configurations for an FPGA-based controller 840 may be stored in the memory 842 and implemented depending on the intravascular device or devices coupled to connectors 810, 820, and or 830”); receiving the configuration from the host system (par. [0036] states “The console 116 may be used by an operator to transmit instructions to the intravascular device interface 114 for implementation by one or both of intravascular devices 108 and 110. The console 116 is also communicatively coupled to the processing system 101 and provides user control of the particular medical modality (or modalities) being used to diagnose the patient 112”; the Examiner notes that the PIM will receive the configuration in view of operator using the console 116 to provide instruction to the PIM 114); and determining waveform for the ultrasound wave emissions at the ultrasound imaging component based on the received configuration (par. [0036] states “The console 116 may be used by an operator to transmit instructions to the intravascular device interface 114 for implementation by one or both of intravascular devices 108 and 110. The console 116 is also communicatively coupled to the processing system 101 and provides user control of the particular medical modality (or modalities) being used to diagnose the patient 112”; the Examiner notes that the operator transmit instruction to the PIM 114 for implementation one of the intravascular device 108 or 110, and in view of the instruction the PIM starts diagnosing the patient via imaging using one of the device 108 and 110, and to image the patient using ultrasound device 108 and 110, the device will need to emit ultrasound waveform). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized selecting a configuration for the imaging device based on request from the host system based on identified ultrasound attribute, receive the configuration from the host system, determine waveform for the ultrasound wave emissions at the ultrasound imaging component based on the received configuration in the invention of SABATA, as taught by Hoseit, to be able to enable and optimize performance of the PIM/BIB accordingly to specific configuration associated to the ultrasound imaging component (par. [0061] states “enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto”).
But, SABATA in view of Hoseit fail to explicitly state requesting the configuration for the imaging device from the host system.
Lavin is in the same filed of endeavor and discloses ultrasound imaging procedure.  Lavin teaches requesting input data (configuration) for the imaging device from host system (abstract states “The programming instructions instruct the processor to perform acts that include instructing the processor to request a series of input data at the user interface, receiving at the processor the series of input data from the interface...”; par. [0010] states “The programming instructions instruct the processor to perform acts including instructing the processor to request a plurality of input data at the user interface, receiving at the processor the plurality of input data from the interface...”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of having of requesting the configuration for the imaging device from the host system in the invention of SABATA in view of Hoseit, as taught by Lavin, to have automatic selection of one of series of transducers without needing the user’s input selection which will improve quality and time of ultrasound exam or procedure (par. [0009] of Lavin states “automatically calculate a selection of one of a plurality of transducer probes in response to receiving the plurality of input data”; par. [0003] states “the quality and time for an ultrasound exam or procedure”).

Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SABATA (US 2011/0015523), in view of Hoseit et al. (US 2014/0275844) as applied to claims 1 and 14 above, and further in view of KANG et al. (US 2014/0330126; hereinafter KANG).

Regarding claim 10, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, furthermore SABATA shows wherein the PIM is further in communication with a user interface (see 6 in fig. 1 which is in communication with the PIM 4).
But, SABATA in view of Hoseit fail to explicitly state receive a request from the user interface to modify a parameter associated with the ultrasound imaging component while the ultrasound imaging component is performing an imaging procedure, determine an updated waveform for the ultrasound wave emission at the ultrasound imaging component based on the modified parameter, Wherein the trigger signal generation component is further configured to generate an updated trigger signal based on the updated waveform, and apply the updated trigger signal to the ultrasound component during the imaging procedure.
KANG is in the same filed of endeavor and discloses ultrasonic imaging apparats and control.  KANG teaches receive a request from the user interface (see 400 in fig. 10) to modify a parameter associated with the ultrasound imaging component while the ultrasound imaging component is performing an imaging procedure (par. [0098] states “The elements respectively transmit ultrasonic signals having a constant frequency toward the object and receive ultrasonic echo signals. In this case, propagation speed, degree of attenuation, and the like of ultrasonic signals may vary according to the type and structure of a medium of the object. Thus, the quality of the image may further be improved by adjusting the frequency of the ultrasonic signals transmitted by the elements to correspond to the medium of the object. In this regard, the medium of the object may be blood, fat, nerves, muscles, bones, and the like, but is not limited thereto”); par. [0132] states “The parameter controller 210 is connected between the input unit 400 and the command signal generator 111, thereby controlling various parameters for driving the ultrasonic imaging apparatus, performing screen output, and the like”; par. [0133] states “As an example of controlling parameters, frequency of the ultrasonic signal may be controlled according to the medium of the object 96. That is, when the input unit 400 receives information regarding the medium of the object 96, the parameter controller 210 examines properties of the medium, automatically selects a frequency band of the ultrasonic signal preset according to properties of the medium, and transmits the selected frequency band to the command signal generator 111. The necessity of adjustment of the transmit frequency has been described above, and thus a detailed description thereof will not be given here”; par. [0134] states “For example, all frequencies of the ultrasonic signals transmitted from the element groups toward the object 96 may be controlled to be increased or decreased according to the medium. Alternatively, frequencies may be selected in groups in accordance with the element groups having different focal distances”), determine an updated waveform for the ultrasound wave emission at the ultrasound imaging component based on the modified parameter (par. [0098] states “The elements respectively transmit ultrasonic signals having a constant frequency toward the object and receive ultrasonic echo signals. In this case, propagation speed, degree of attenuation, and the like of ultrasonic signals may vary according to the type and structure of a medium of the object. Thus, the quality of the image may further be improved by adjusting the frequency of the ultrasonic signals transmitted by the elements to correspond to the medium of the object. In this regard, the medium of the object may be blood, fat, nerves, muscles, bones, and the like, but is not limited thereto”); par. [0132] states “The parameter controller 210 is connected between the input unit 400 and the command signal generator 111, thereby controlling various parameters for driving the ultrasonic imaging apparatus, performing screen output, and the like”; par. [0133] states “As an example of controlling parameters, frequency of the ultrasonic signal may be controlled according to the medium of the object 96. That is, when the input unit 400 receives information regarding the medium of the object 96, the parameter controller 210 examines properties of the medium, automatically selects a frequency band of the ultrasonic signal preset according to properties of the medium); Wherein the trigger signal generation component is further configured to generate an updated trigger signal based on the updated waveform (par. [0099] states “the frequency of the ultrasonic waves may be controlled such that the frequency of the ultrasonic waves is decreased when the medium of the object is a bone having a high degree of attenuation, and the frequency may be increased when the medium of the object is blood having a low degree of attenuation”; par. [0100] states “The frequency may be controlled by increasing or decreasing all frequencies of ultrasonic signals transmitted toward the object by the element groups according to properties of the medium of the object. The transmit frequencies of the ultrasonic signals may be respectively controlled on a per group basis”); and apply the updated trigger signal to the ultrasound component during the imaging procedure (par. [0125] states “When a user inputs a command to perform ultrasonic imaging to an input unit 400, the command signal generator 111 outputs a command signal to transmit ultrasonic waves toward the object 96 to the driver 120”.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of receiving a request from the user interface to modify a parameter associated with the ultrasound imaging component while the ultrasound imaging component is performing an imaging procedure, determine an updated waveform for the ultrasound wave emission at the ultrasound imaging component based on the modified parameter, Wherein the trigger signal generation component is further configured to generate an updated trigger signal based on the updated waveform, and apply the updated trigger signal to the ultrasound component during the imaging procedure in the invention of SABATA in view of Hoseit, as taught by KANG, to improve the quality of the image accordingly to the medium of the objected being imaged (par. [0098] of KANG states “the quality of the image may further be improved by adjusting the frequency of the ultrasonic signals transmitted by the elements to correspond to the medium of the object. In this regard, the medium of the object may be blood, fat, nerves, muscles, bones”).
Regarding claim 11, SABATA in view of Hoseit in view of KANG disclose the invention substantially as described in the 103 rejection above, furthermore, KANG teaches the modified parameter is associated with an imaging resolution (par. [0083] states “change of the frequency according to the focal distance as described above is related to attenuation and resolution which will be described below”; par. [0086] states “high frequency ultrasonic signal that improves resolution is transmitted in the near field focus point region since the degree of attenuation thereof is negligible in comparison to the focal distance. A low frequency ultrasonic signal that undergoes less attenuation is transmitted in the far field focus point to allow the ultrasonic waves to reach the far field although the resolution may decrease”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching the modified parameter is associated with an imaging resolution in the invention of SABATA in view of Hoseit, as taught by KANG, to improve resolution between to near filed focus point region (par. [0086] of KANG states “a high frequency ultrasonic signal that improves resolution is transmitted in the near field focus point region since the degree of attenuation thereof is negligible in comparison to the focal distance).

Regarding claim 20, SABATA in view of Hoseit disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state receiving a request to modify a parameter associated with the ultrasound imaging component while the ultrasound imaging component is performing an imaging procedure, determining an updated waveform for the ultrasound wave emission at the ultrasound imaging component based on the modified parameter, generating an updated trigger signal based on the updated waveform, and applying the updated trigger signal to the ultrasound component during the imaging procedure.
KANG is in the same filed of endeavor and discloses ultrasonic imaging apparats and control.  KANG teaches receiving a request to modify a parameter associated with the ultrasound imaging component while the ultrasound imaging component is performing an imaging procedure (par. [0098] states “The elements respectively transmit ultrasonic signals having a constant frequency toward the object and receive ultrasonic echo signals. In this case, propagation speed, degree of attenuation, and the like of ultrasonic signals may vary according to the type and structure of a medium of the object. Thus, the quality of the image may further be improved by adjusting the frequency of the ultrasonic signals transmitted by the elements to correspond to the medium of the object. In this regard, the medium of the object may be blood, fat, nerves, muscles, bones, and the like, but is not limited thereto”); par. [0132] states “The parameter controller 210 is connected between the input unit 400 and the command signal generator 111, thereby controlling various parameters for driving the ultrasonic imaging apparatus, performing screen output, and the like”; par. [0133] states “As an example of controlling parameters, frequency of the ultrasonic signal may be controlled according to the medium of the object 96. That is, when the input unit 400 receives information regarding the medium of the object 96, the parameter controller 210 examines properties of the medium, automatically selects a frequency band of the ultrasonic signal preset according to properties of the medium, and transmits the selected frequency band to the command signal generator 111. The necessity of adjustment of the transmit frequency has been described above, and thus a detailed description thereof will not be given here”; par. [0134] states “For example, all frequencies of the ultrasonic signals transmitted from the element groups toward the object 96 may be controlled to be increased or decreased according to the medium. Alternatively, frequencies may be selected in groups in accordance with the element groups having different focal distances”), determining an updated waveform for the ultrasound wave emission at the ultrasound imaging component based on the modified parameter (par. [0098] states “The elements respectively transmit ultrasonic signals having a constant frequency toward the object and receive ultrasonic echo signals. In this case, propagation speed, degree of attenuation, and the like of ultrasonic signals may vary according to the type and structure of a medium of the object. Thus, the quality of the image may further be improved by adjusting the frequency of the ultrasonic signals transmitted by the elements to correspond to the medium of the object. In this regard, the medium of the object may be blood, fat, nerves, muscles, bones, and the like, but is not limited thereto”); par. [0132] states “The parameter controller 210 is connected between the input unit 400 and the command signal generator 111, thereby controlling various parameters for driving the ultrasonic imaging apparatus, performing screen output, and the like”; par. [0133] states “As an example of controlling parameters, frequency of the ultrasonic signal may be controlled according to the medium of the object 96. That is, when the input unit 400 receives information regarding the medium of the object 96, the parameter controller 210 examines properties of the medium, automatically selects a frequency band of the ultrasonic signal preset according to properties of the medium); generating an updated trigger signal based on the updated waveform (par. [0099] states “the frequency of the ultrasonic waves may be controlled such that the frequency of the ultrasonic waves is decreased when the medium of the object is a bone having a high degree of attenuation, and the frequency may be increased when the medium of the object is blood having a low degree of attenuation”; par. [0100] states “The frequency may be controlled by increasing or decreasing all frequencies of ultrasonic signals transmitted toward the object by the element groups according to properties of the medium of the object. The transmit frequencies of the ultrasonic signals may be respectively controlled on a per group basis”); and applying the updated trigger signal to the ultrasound component during the imaging procedure (par. [0125] states “When a user inputs a command to perform ultrasonic imaging to an input unit 400, the command signal generator 111 outputs a command signal to transmit ultrasonic waves toward the object 96 to the driver 120”.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of receiving a request to modify a parameter associated with the ultrasound imaging component while the ultrasound imaging component is performing an imaging procedure, determining an updated waveform for the ultrasound wave emission at the ultrasound imaging component based on the modified parameter, generating an updated trigger signal based on the updated waveform, and applying the updated trigger signal to the ultrasound component during the imaging procedure in the invention of SABATA in view of Hoseit, as taught by KANG, to improve the quality of the image accordingly to the medium of the objected being imaged (par. [0098] of KANG states “the quality of the image may further be improved by adjusting the frequency of the ultrasonic signals transmitted by the elements to correspond to the medium of the object. In this regard, the medium of the object may be blood, fat, nerves, muscles, bones”).

Response to Arguments
The previous objection to claims 4 and 9 has been withdrawn in view of Applicant’s amendment to the claims. 
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument with respect to prior art SABATA, the Examiner respectfully disagrees.  The Examiner maintains that the combined invention of SABATA in view of Hoseit does teach all the claim limitations set forth in claims 1 and 14, particularly, the claim limitation wherein the trigger signal generation component is configured to generate: a first signal as the trigger signal responsive to the determined waveform being a first waveform corresponding to a first ultrasound attribute, and a different, second signal as the trigger signal responsive to the determined waveform being a different, second waveform corresponding to a different, second ultrasound attribute.
The Examiner maintains that prior art SABATA does show wherein the trigger signal generation component is configured to generate: a first signal as the trigger signal responsive to the determined waveform being a first waveform corresponding to a first ultrasound attribute (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0087] states “The electronic-side ultrasound drive signal generation section 52 generates a plurality of ultrasound drive pulses for respectively driving the plurality of transducer elements 23a of the ultrasound transducer 23 on the basis of a timing signal from the electronic-side timing controller 56 and outputs the drive pulses through the multiplexer 51”; the Examiner notes that the first signal as the trigger signal responsive to the determined waveform being a first waveform is when the electronic scanning type ultrasound is used); a different, second signal as the trigger signal responsive to the determined waveform being a different, second waveform corresponding to a different, second ultrasound attribute (Par. [0063] states “The CPU 39a controls the mechanical-system echo signal detection section 34 and the electronic-system echo signal detection section 35 on the basis of a setting command inputted from a setting button or the like in the operation setting section 6”; par. [0064] states “The CPU 39a controls a mechanical-side timing controller 44 or an electronic-side timing controller 56 described below according to whether the present mode is a mechanical mode with the ultrasound probe 2 or an electronic mode with the ultrasound endoscope 3”; par. [0079] states “The mechanical-side ultrasound drive signal generation section 41 generates and outputs, on the basis of a timing signal from the mechanical-side timing controller 44, ultrasound drive pulses for driving the ultrasound transducer 14 and a drive signal for driving the rotary drive section 15”; the Examiner notes that a different, second signal as the trigger signal responsive to the determined waveform being a different, second waveform when the mechanical scanning type ultrasound is used).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793                                                                                                                                                                                           	
/Oommen Jacob/             Primary Examiner, Art Unit 3793